AMENDED AND RESTATED

ROSS STORES, INC.

EMPLOYEE STOCK PURCHASE PLAN

Amended and Restated on November 20, 2007

     1. Purpose. The Amended and Restated Ross Stores, Inc. Employee Stock
Purchase Plan (the “Plan”) is established to provide eligible employees of Ross
Stores, Inc. (“Ross”) and any current or future parent or subsidiary corporation
of Ross (collectively referred to as the “Company”) with an opportunity to
acquire a proprietary interest in the Company by the purchase of common stock of
Ross. For purposes of this Plan, a parent corporation and a subsidiary
corporation shall be as defined in section 424(e) and 424(f) of the Internal
Revenue Code of 1986, as amended (the “Code”). It is intended that the Plan
shall qualify as an “employee stock purchase plan” under section 423 of the Code
(including any future amendments or replacements of such section), and the Plan
shall be so construed. Any term not expressly defined in the Plan but defined
for purposes of section 423 of the Code shall have the same definition herein.
The Plan, as amended and restated on November 20, 2007, is effective for
Offering Periods commencing on or after January 1, 2008.

     2. Administration. The Plan shall be administered by the Board of Directors
of Ross (the “Board”) and/or by a management committee duly appointed by the
Board having such powers as shall be specified by the Board. Any subsequent
references to the Board shall mean the committee if it has been appointed. All
questions of interpretation of the Plan or of any option granted pursuant to the
Plan (an “Option”) shall be determined by the Board and shall be final and
binding upon all persons having an interest in the Plan and/or any Option.
Subject to the provisions of the Plan, the Board shall determine all of the
relevant terms and conditions of Options granted pursuant to the Plan; provided,
however, that all Participants granted Options pursuant to the Plan shall have
the same rights and privileges within the meaning of section 423(b)(5) of the
Code. All expenses incurred in connection with the administration of the Plan
shall be paid by the Company.

     3. Share Reserve. Subject to the provisions of Section 14 relating to
adjustments upon changes in securities, the maximum number of shares which may
be issued under the Plan shall be 5,000,000 shares of Ross common stock (the
“Shares”). In the event that any Option for any reason expires or is terminated,
the Shares allocable to the unexercised portion of such Option may again be
subjected to an Option.

     4. Eligibility. Any employee of the Company is eligible to participate in
the Plan except the following:

          (a) employees who are customarily employed by the Company for less
than twenty (20) hours a week;

          (b) employees who have not completed six (6) months of continuous
employment with the Company as of the commencement of an Offering Period.

--------------------------------------------------------------------------------

          (c) employees whose customary employment is for not more than five (5)
months in any calendar year; and

          (d) employees who own or hold options to purchase or who, as a result
of participation in this Plan, would own or hold options to purchase, stock of a
corporation which comprises part of the Company possessing five percent (5%) or
more of the total combined voting power or value of all classes of stock of such
corporation within the meaning of section 423(b)(3) of the Code.

     5. Offering Dates.

          (a) Offering Periods. Except as otherwise set forth below, the Plan
shall be implemented on and after January 1, 2008 by a single series of
offerings (each an “Offering”). Unless otherwise determined by the Board, each
Offering shall be approximately three (3) months in duration (an “Offering
Period”). Offering Periods shall commence on or about January 1, April 1, July 1
and October 1 of each year and shall end on or about the next March 31, June 30,
September 30 and December 31 respectively thereafter. The Board may establish a
different term for one or more Offerings and/or different commencing and/or
ending dates for such Offerings; provided, however, that such different terms
shall comply with the provisions of section 423(b)(7) of the Code. An employee
who becomes eligible to participate in the Plan after an Offering Period has
commenced shall not be eligible to participate in such Offering but may
participate in any subsequent Offering provided such employee is still eligible
to participate in the Plan as of the commencement of any such subsequent
Offering. The first day of an Offering Period shall be the “Offering Date” for
such Offering Period. In the event the first and/or last day of an Offering
Period is not a day on which the primary market for the Shares is open for
trading, the Company shall specify the trading day that will be deemed the first
or last day, as the case may be, of the Offering Period.

          (b) Governmental Approval; Stockholder Approval. Notwithstanding any
other provision of the Plan to the contrary, any Option granted pursuant to the
Plan shall be subject to (i) obtaining all necessary governmental approvals
and/or qualifications of the sale and/or issuance of the Options and/or the
Shares; and (ii) obtaining any necessary stockholder approval of the Plan.

     6. Participation in the Plan.

          (a) Initial Participation. An eligible employee shall become a
Participant on the first Offering Date after satisfying the eligibility
requirements and signing and delivering to the Company office or representative
specified by Company (including a third-party administrator designated by the
Company) at such time prior to such Offering Date as may be established by the
Company (the “Enrollment Date”) a subscription agreement indicating the
employee’s election to participate and authorizing payroll deductions. The
subscription agreement may be in such written or electronic form as the Company
may permit or require, provided that each electronic subscription agreement
shall be digitally signed or authenticated by the Participant in the manner
specified by the Company. An eligible employee who does not deliver a
subscription agreement in the manner permitted or required prior to the
applicable Enrollment Date for the first Offering Period after becoming eligible
to participate in the Plan shall not participate in the Plan for that Offering
Period or for any subsequent Offering Period unless such employee subsequently
enrolls in the Plan by delivering a subscription agreement prior to the
applicable Enrollment Date for such subsequent Offering Period.

--------------------------------------------------------------------------------

          (b) Continued Participation. Subject to satisfying the eligibility
requirements for a particular Offering Period, a Participant shall automatically
participate in each succeeding Offering Period until such time as such
Participant withdraws from the Plan pursuant to paragraph 11 or terminates
employment as provided in paragraph 12. A Participant is not required to deliver
any additional subscription agreements for subsequent Offering Periods in order
to continue participation in the Plan.

     7. Right to Purchase Shares.

          (a) Except as set forth below, as of the first day of an Offering
Period (the “Offering Date”), each Participant in such Offering Period shall be
granted an Option consisting of the right to purchase that number of whole
Shares arrived at by dividing (i)the product of $2,083.33 and the number of
months (rounded to the nearest whole month) contained in the Offering Period by
(ii) one hundred percent (100%) of the Fair Market Value of a Share on the
Offering Date.

          (b) “Fair Market Value” means the value of a security, as determined
in good faith by the Board. Unless otherwise provided herein, if the security is
listed on any established stock exchange or market system, the Fair Market Value
of the security shall be the closing sale price (rounded up where necessary to
the nearest whole cent) for such security (or the closing bid if no sales were
reported) as quoted on such exchange or market system (or the exchange or market
system with the greatest volume of trading in the relevant security of the
Company) on the trading day which is coincident with the relevant determination
date, as reported in The Wall Street Journal or such other source as the Board
deems reliable.

     8. Purchase Price. The purchase price at which Shares may be acquired in an
Offering pursuant to the exercise of all or any portion of an Option granted
under the Plan (the “Offering Exercise Price”) shall be set by the Board;
provided, however, that the purchase price per Share shall not be less than
eighty-five percent (85%) of the lesser of (a) the Fair Market Value of a Share
on the Offering Date of such Offering Period, or (b) the Fair Market Value of a
Share at the time of exercise of the Option. Unless otherwise provided by the
Board prior to the commencement of an Offering Period, the Offering Exercise
Price shall be eighty-five percent (85%) of the Fair Market Value of a Share at
the time of exercise of the Option.

     9. Payment of Purchase Price. Shares which are acquired pursuant to the
exercise of all or any portion of an Option may be paid for only by means of
payroll deductions accumulated during the Offering Period. Except as set forth
below, the amount of Compensation to be withheld from a Participant’s
Compensation during each pay period shall be determined by the Participant’s
subscription agreement. For purposes of the Plan, a Participant’s “Compensation”
with respect to an Offering shall include all amounts paid in cash and
includable as “wages” subject to tax under section 3101(a) of the Code without
applying the dollar limitation of section 3121(a) of the code; provided,
however, Compensation shall not include amounts paid as annual bonuses under the
Company’s Management Incentive Compensation Program. Accordingly, Compensation
shall include salaries, commission, overtime and bonuses other than bonuses paid
as annual bonuses under the Company’s Management Incentive Compensation Program.
“Compensation” shall not include reimbursements of expenses, allowances or any
amount deemed received without the actual transfer of cash or any amounts
directly or indirectly paid pursuant to the Plan or any other stock purchase or
stock option plan.

--------------------------------------------------------------------------------

          (a) During an Offering Period, a Participant may elect to decrease
(including to zero) the amount withheld from his or her Compensation by filing
an amended subscription agreement with the Company on or before the “Change
Notice Date.” The “Change Notice Date” shall initially be the seventh (7th) day
prior to the end of the first pay period for which such election is to be
effective; however, the Company may change such Change Notice Date from time to
time.

          (b) The amount of payroll withholding with respect to the Plan for any
Participant during any pay period shall not exceed ten percent (10%) of the
Participant’s Compensation for such pay period.

          (c) Payroll deductions shall commence on the first payday following
the Offering Date and shall continue to the end of the Offering Period unless
sooner altered or terminated as provided in the Plan.

          (d) Individual accounts shall be maintained for each Participant. All
payroll deductions from a Participant’s Compensation shall be credited to such
account and shall be deposited with the general funds of the Company. All
payroll deductions received or held by the Company may be used by the Company
for any corporate purpose.

          (e) Interest shall not be paid on sums withheld from a Participant’s
Compensation.

          (f) On the last day of an Offering Period, each Participant who has
not withdrawn from the Offering or whose participation in the Offering has not
terminated on or before such last day shall automatically acquire pursuant to
the exercise of the Participant’s Option the number of whole Shares arrived at
by dividing the total amount of the Participant’s accumulated payroll deductions
for the Offering by the Offering Exercise Price; provided, however, in no event
shall the number of Shares purchased by the Participant exceed the number of
Shares subject to the Participant’s Option.

          (g) Any cash balance remaining in the Participant’s account shall be
refunded to the Participant as soon as practical after the last day of the
Offering Period. In the event the cash to be returned to a Participant pursuant
to the preceding sentence is an amount less than the amount necessary to
purchase a whole Share, the Company may establish procedures whereby such cash
is maintained in the Participant’s account and applied toward the purchase of
Shares in the subsequent Offering.

          (h) At the time the Option is exercised, in whole or in part, or at
the time some or all of the Shares are disposed of, the Company shall withhold
from the Participant’s Compensation, or the Participant shall otherwise make
adequate provision for, an amount equal to the federal, state, local and foreign
tax withholding obligations of the Company, if any, which arise upon exercise of
the Option or disposition of Shares, respectively.

--------------------------------------------------------------------------------

          (i) No Shares shall be purchased on behalf of a Participant whose
participation in the Offering or the Plan has terminated on or before the date
of exercise.

          (j) The Company may, from time to time, establish (i) a minimum
required withholding amount for participation in any Offering which shall not
exceed one percent (1%) of the Participant’s Compensation, (ii) limitations on
the frequency and/or number of changes in the amount withheld during an
Offering, (iii) an exchange ratio applicable to amounts withheld in a currency
other than U.S. dollars, and/or (iv) such other limitations or procedures as
deemed advisable by the Company in the Company’s sole discretion which are
consistent with the Plan and in accordance with the requirements of section 423
of the Code.

          (k) Any portion of a Participant’s Option remaining unexercised after
the end of the Offering Period to which such Option relates shall expire
immediately upon the end of such Offering Period. Any Shares subject to the
unexercised portion of an Option at the end of an Offering Period shall be
returned to the Plan’s share reserve.

     10. Limitations on Purchase of Shares; Rights as a Stockholder.

          (a) Fair Market Value Limitation. No Participant shall be entitled to
purchase Shares under the Plan (or any other employee stock purchase plan which
is intended to meet the requirements of section 423 of the Code sponsored by
Ross, a parent corporation of Ross as defined in section 424(e) of the Code or a
subsidiary corporation of Ross as defined in section 424(f) of the Code) at a
rate which exceeds $25,000 in Fair Market Value, determined as of the Offering
Date for each Offering Period (or such other limit as may be imposed by the
Code), for each calendar year in which the Participant participates in the Plan
(or any other employee stock purchase plan described in this sentence).

          (b) Pro Rata Allocation. In the event the number of Shares which might
be purchased by all Participants in the Plan exceeds the number of Shares
available in the Plan, the Company shall make a pro rata allocation of the
remaining Shares in as uniform a manner as shall be practicable and as the
Company shall determine to be equitable.

          (c) Rights as a Stockholder and Employee. A Participant shall have no
rights as a stockholder by virtue of the Participant’s participation in the Plan
until the date of the issuance of a stock certificate(s) for the shares being
purchased pursuant to the exercise of the Participant’s Option. No adjustment
shall be made for dividends or distributions or other rights for which the
record date is prior to the date such stock certificate(s) are issued. Nothing
herein shall confer upon a Participant any right to continue in the employ of
the Company or interfere in any way with any right of the Company to terminate
the Participant’s employment at any time.

     11. Withdrawal.

          (a) Withdrawal from an Offering. A Participant may withdraw from an
Offering by signing and delivering to the Company office or representative
specified by Company (including a third-party administrator designated by the
Company), a written or electronic notice of withdrawal from the Offering in a
form permitted or required by the Company for such purpose. Any electronic
notice of withdrawal shall be digitally signed or authenticated by the
Participant in the manner specified by the Company. Such withdrawal may be
elected at any time prior to the end of an Offering Period. Unless otherwise
indicated, withdrawal from an Offering shall not result in a withdrawal from the
Plan or any succeeding Offering Period herein. A Participant is prohibited from
again participating in an Offering upon withdrawal from such Offering at any
time.

--------------------------------------------------------------------------------

          (b) Return of Payroll Deductions. Upon withdrawal from an Offering,
the withdrawn Participant’s accumulated payroll deductions shall be returned as
soon as practicable after the withdrawal, without the payment of any interest,
to the Participant and all of the Participant’s rights in the Offering shall
terminate. Such accumulated payroll deductions may not be applied to any other
Offering under the Plan.

          (c) Withdrawal from the Plan. A Participant may withdraw from the Plan
by signing and delivering to the Company office or representative specified by
Company (including a third-party administrator designated by the Company), a
written or electronic notice of withdrawal from the Plan in a form permitted or
required by the Company for such purpose. Any electronic notice of withdrawal
shall be digitally signed or authenticated by the Participant in the manner
specified by the Company. In the event a Participant voluntarily elects to
withdraw from the Plan, the Participant may not resume participation in the Plan
during the same Offering Period, but may participate in any subsequent Offering
under the Plan by filing a new subscription agreement in the same manner as set
forth above for initial participation in the Plan.

     12. Termination of Employment. Termination of a Participant’s employment
with the Company for any reason, including retirement or death or the failure of
a Participant to remain an employee eligible to participate in the Plan, shall
terminate the Participant’s participation in the Plan immediately. In such
event, the payroll deductions credited to the Participant’s account shall, as
soon as practicable, be returned to the Participant or, in the case of the
Participant’s death, to the Participant’s legal representative, and all of the
Participant’s rights under the Plan shall terminate. Interest shall not be paid
on sums returned to a Participant pursuant to this paragraph 12. A Participant
whose participation has been so terminated may again become eligible to
participate in the Plan by again satisfying the requirements of paragraph 4.

     13. Repayment of Payroll Deductions. In the event a Participant’s rights in
the Plan or any Offering therein are terminated, the Company shall deliver as
soon as practicable to the Participant any payroll deductions credited to the
Participant’s account with respect to the Plan or any such Offering. Interest
shall not be paid on sums returned to a Participant pursuant to this paragraph
13.

     14. Adjustments Upon Changes in Securities.

          (a) If any change is made in the Shares subject to the Plan, or
subject to any Option, without the receipt of consideration by the Company
(through merger, consolidation, reorganization, recapitalization,
reincorporation, stock dividend, dividend in property other than cash, stock
split, liquidating dividend, combination of shares, exchange of shares, change
in corporate structure or other transaction not involving the receipt of
consideration by the Company), the Plan will be appropriately adjusted in the
type of security and the maximum number of Shares subject to the Plan pursuant
to Section 3 and the outstanding Options will be appropriately adjusted in the
type of security, number of shares, and purchase limits of such outstanding
Options. The Board shall make such adjustments, and its determination shall be
final, binding and conclusive. (The conversion of any convertible securities of
the Company shall not be treated as a transaction that does not involve the
receipt of consideration by the Company.)

--------------------------------------------------------------------------------

           (b) In the event of a Change in Control, then, as determined by the
Board in its sole discretion (i) any surviving or acquiring corporation may
assume outstanding Options or substitute similar Options for those under the
Plan, (ii) such Options may continue in full force and effect, or (iii) the
Participants’ accumulated payroll deductions may be used to purchase Shares
immediately prior to the effective date of the Change in Control transaction and
the Participants’ Options under the ongoing Offering(s) terminated. In the event
that no affirmative determination is made by the Board pursuant to the preceding
sentence, then alternative (iii) shall apply automatically.

          (c) “Change in Control” means the occurrence of any of the following
events:

               (i) A dissolution or liquidation of the Company.

               (ii) A sale, lease or other disposition of all or substantially
all of the assets of the Company.

               (iii) A merger, reverse merger, consolidation or reorganization
of the Company with or into another corporation or other legal person, or any
other capital reorganization in which more than fifty percent (50%) of the
shares of the Company entitled to vote are exchanged.

     15. Non-Transferability. An Option may not be transferred in any manner
otherwise than by will or the laws of descent and distribution and shall be
exercisable during the lifetime of the Participant only by the Participant.

     16. Reports. Each Participant who exercised all or part of his or her
Option for an Offering Period shall receive as soon as practicable after the
last day of such Offering Period a report of such Participant’s account setting
forth the total payroll deductions accumulated, the number of Shares purchased
and the remaining cash balance to be refunded or retained in the Participant’s
account pursuant to paragraph 9(g), if any.

     17. Covenants of the Company.

          (a) During the terms of the Options granted under the Plan, the
Company shall ensure that the amount of Shares required to satisfy such Options
are available.

          (b) The Company shall seek to obtain from each federal, state, foreign
or other regulatory commission or agency having jurisdiction over the Plan such
authority as may be required to issue and sell Shares upon exercise of the
Options granted under the Plan. If, after reasonable efforts, the Company is
unable to obtain from any such regulatory commission or agency the authority
which counsel for the Company deems necessary for the lawful issuance and sale
of Shares under the Plan, the Company shall be relieved from any liability for
failure to issue and sell Shares upon exercise of such Options unless and until
such authority is obtained.

--------------------------------------------------------------------------------

     18. Use of Proceeds from Shares. Proceeds from the sale of Shares pursuant
to Options granted under the Plan shall constitute general funds of the Company.

     19. Plan Term. This Plan shall continue until terminated by the Board or
until all of the Shares reserved for issuance under the Plan have been issued,
whichever shall first occur.

     20. Amendment, Suspension or Termination of the Plan. The Board may at any
time amend, suspend or terminate the Plan, except that (a) no such amendment,
suspension or termination shall affect Options previously granted under the Plan
unless expressly provided by the Board and (b) no such amendment, suspension or
termination may adversely affect an Option previously granted under the Plan
without the consent of the Participant, except to the extent permitted by the
Plan or as may be necessary to qualify the Plan as an employee stock purchase
plan pursuant to Section 423 of the Code or to comply with any applicable law,
regulation or rule. In addition, an amendment to the Plan must be approved by
the stockholders of the Company within twelve (12) months of the adoption of
such amendment if such amendment would authorize the sale of more shares than
are then authorized for issuance under the Plan or would change the definition
of the corporations whose employees may be offered Options under the Plan. To
the extent permitted by governing law, the Board authorizes the Senior Vice
President of Human Resources to adopt amendments to the Plan.

     IN WITNESS WHEREOF, the undersigned Senior Vice President of Human
Resources of the Company certifies that the foregoing Amended and Restated Ross
Stores, Inc. Employee Stock Purchase Plan was duly adopted by the Compensation
Committee of the Board of Directors of the Company on November 20, 2007.

/s/ D. Jane Marvin     D. Jane Marvin  Senior Vice President, Human Resources 


--------------------------------------------------------------------------------